 


110 HR 339 IH: Veterans Outpatient Care Access Act of 2007
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 339 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Duncan introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to improve access to medical services for veterans seeking treatment at Department of Veterans Affairs outpatient clinics with exceptionally long waiting periods. 
 
 
1.Short titleThis Act may be cited as the Veterans Outpatient Care Access Act of 2007. 
2.Access to medical services for veterans seeking treatment at Department of Veterans Affairs outpatient clinics with exceptionally long waiting periods 
(a)Access to CareSection 1710 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(i)In the case of an outpatient clinic of the Department at which the waiting period for treatment of patients is six months or longer, the Secretary shall, for any veteran seeking medical services at that clinic who is informed by the clinic that the veteran will have such a waiting period, provide for the provision of needed medical services for that veteran from sources outside the Department. Provision of such services shall be under the same terms and conditions with respect to eligibility and copayments (if any) as apply if such services were provided directly by the Secretary through the clinic. The Secretary shall prescribe such regulations as necessary to carry out this subsection.. 
(b)Effective DateSubsection (i) of section 1710 of title 38, United States Code, as added by subsection (a), shall take effect at the end of the 90-day period beginning on the date of the enactment of this Act. 
 
